Citation Nr: 1312296	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-38 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003 and from August 2005 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veteran's Law Judge in September 2011.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

In a June 2009 statement the Veteran indicated that he is receipt of disability benefits administered by the Social Security Administration (SSA).  When VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).   As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2012). 

"Relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.  See Black's Law Dictionary 1316 (8th ed. 2004) (defining "relevant" as "[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value-that is, rationally tending to persuade people of the probability or possibility of some alleged fact")."  Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).

There is no communication from the Veteran indicating what disability or disabilities formed the basis of the SSA award.  It is equally unclear as to whether those records would contain any information that would be relevant to the issue on appeal.  As such, the Board must assume that the outstanding records are potentially relevant to the remaining claims on appeal.  A remand is necessary.

Further, in September 2011, the Veteran testified that he received treatment of his service-connected seizures by VA physician "Dr. Shin" who is no longer a member of the VA medical staff.  He further testified that "Dr. Shin" provided a statement in support of the Veteran's claim.  There are records and a statement for a "Dr. Singh" but nothing from "Dr. Shin".  The two physicians could be one-in-the-same with there being a confusion in the names.  However, as this matter must be Remanded for the records from the SSA, and because the most recent VA treatment records associated with the Veteran's VA claims file are dated through August 2008, clarification on this point is deemed prudent.  Updated VA treatment records should thereby be obtained.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to the service-connected disabilities, including treatment records for the period since August 2008, to specifically include treatment records and a statement from Dr. Shin as referenced in the September 2011 hearing transcript.  An inquiry as to whether there was a Dr. Shin on staff should be made.  Any outstanding treatment records obtained must be physically associated with the paper claims file or with the electronic file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.

3.  Thereafter, take adjudicatory action on the SMC claim.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SOC was issued in July 2010.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

